 


110 HR 2672 IH: Real Access to College Education Act of 2007
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2672 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Smith of Nebraska (for himself, Mr. Doolittle, and Mr. Paul) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a deduction for the cost of attendance at an eligible educational institution. 
 
 
1.Short titleThis Act may be cited as the Real Access to College Education Act of 2007.  
2.Deduction for qualified post-secondary educational expenses 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Costs of post-secondary education 
(a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the qualified post-secondary educational expenses paid or incurred by the taxpayer with respect to the taxpayer and, in the case of a joint return, the taxpayer’s spouse. 
(b)Limitations 
(1)Dollar amount limitationThe qualified post-secondary educational expenses taken into account under subsection (a) with respect to any individual for any taxable year shall not exceed $13,150. 
(2)Limitation based on modified adjusted gross income 
(A)In generalThe amount which would (but for this paragraph) be taken into account under subsection (a) for the taxable year shall be reduced (but not below zero) by the amount determined under subparagraph (B). 
(B)Amount of reductionThe amount determined under this subparagraph is the amount which bears the same ratio to the amount which would be so taken into account as— 
(i)the excess of— 
(I)the taxpayer’s modified adjusted gross income for such taxable year, over  
(II)$55,000 (twice such amount in the case of a joint return), bears to  
(ii)$10,000 ($20,000 in the case of a joint return).  
(C)Modified adjusted gross incomeFor purposes of this paragraph, the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933. 
(c)Qualified post-secondary educational expensesFor purposes of this section, the term qualified post-secondary educational expenses means— 
(1)qualified tuition and related expenses (as defined in section 25A(f)(1)), and 
(2)reasonable costs incurred for room and board of the individual while such individual is attending an eligible educational institution (as defined in section 25A(f)(2)) which are not in excess of the limitations imposed under section 529(e)(3)(B)(ii). 
(d)Student must be at least half timeNo expense shall be taken into account under subsection (a) with respect to any individual unless such individual is an eligible student (as defined in section 25A(b)(3)) with respect to the academic period to which such expense relates. 
(e)Application of certain rulesRules similar to the rules of subsections (e) and (g) of section 25A shall apply for purposes of this section. 
(f)Inflation adjustment 
(1)In generalIn the case of a taxable year beginning after 2007, the dollar amounts contained in paragraphs (1) and (2)(B)(i)(II) of subsection (b) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2006 for calendar year 1992 in subparagraph (B) thereof.  
(2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $1,000 such amount shall be rounded to the next lowest multiple of $1,000. In the case of the adjustment of the dollar amount contained in subsection (b)(1), the previous sentence shall be applied by substituting $50 for $1,000. . 
(b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph: 
 
(22)Costs of post-secondary educationThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and inserting before such item the following new item: 
 
 
Sec. 224. Costs of post-secondary education. . 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
